Title: [September 1787]
From: Adams, John Quincy
To: 



      Saturday September 1st. 1787.
      
      
       Between 9 and 10 o’clock this morning I departed from Braintree with Mrs. Cranch: we got to Mr. Foster’s at about 12. I went to Mr. Dawes’s office, where I found Cranch and Forbes. Dined with the former at Mr. Foster’s. Stroll’d about town all the afternoon and just before Sun-set: I took a walk to Cambridge: where I arrived at about 8 o’clock.
      
      

      2d.
      
      
       Attended meeting all day. Mr. Hilliard preach’d; much in the old way. The meeting house however did not look as it was wont. The same deficiency I found there, that I had perceiv’d, in the colleges, and every where in this Town. All my classmates gone. I dined at Mr. Wigglesworth’s with Packard. Peggy appears as amiable as ever.
       I pass’d the evening with my brothers, and lodg’d with Tom.
      
      

      3d.
      
      
       I pass’d about an hour, before dinner with Mr. Winthrop, the late librarian. He is much of a politician; his opinion with respect to the situation of the country is always favorable.
       Dined with Mr. Andrews. Lincoln, the senior was there; a young lad of good abilities, and of great application: In the afternoon I met a couple of french officers in the College yard; who wish’d to see the library and museum; but the butler was not to be found; and they were obliged to defer the gratification of their curiosity, to some future opportunity. In the evening I sat about an hour in my brothers’ chamber. A number of Junior’s were collected in a chamber near there, and were enjoying all the pleasures of conviviality: it brought to my mind the frequent scenes of a similar nature, at which I was present, a short time ago. An involuntary sigh arose in my breast; I left the chamber to put a stop to melancholy recollection, and, went to the butler’s room: I found Mr. Stedman, and Mr. Andrews with him, and pass’d the remainder of the evening very agreeably. Stedman and Harris exerted their talents at telling stories, and diverted us very much: between 9 and 10, I retired with Mr. Andrews and lodg’d with him.
      
      

      4th.
      
      
       After breakfast I return’d to College, and on the way stopp’d at the President’s. He was not at home, but Mrs. Willard desired me to take a letter for Sophy, who is now on a visit at Newbury-Port. At about 10 o’clock I went with a number of scholars in the stage carriage, for Boston: just as we were going off we met Cranch who had walk’d up from Boston expecting there would be a meeting of the ΦBK this forenoon, but as it is deferr’d till to-morrow, he return’d with us.
       I attended Court, but there were no causes of any great importance argued.
       Dined with Mr. Dawes, in company with Mr. Gardiner, who was once an orator on the 4th. of July. He is an original character, but shows much more wit in his private conversation, than in his public performances.
       I had engaged a place in the stage to go to Newbury Port to-morrow, and I found some difficulty to disengage myself: however another person applied in the afternoon, and I retain’d my place for Friday.
       Passd the evening at Mr. Smith’s, with Mr. and Mrs. Otis, and Dr. Welch and his lady; lodg’d with my cousin at Mr. Foster’s.
      
      

      5th.
      
      
       Took an early breakfast, and walk’d with Cranch to Cambridge. We got to Packard’s chamber, just after 9 o’clock. There was a meeting of the ΦBK. The president and vice-president being both absent, Mr. Andrews presided for the meeting: a number of new regulations were introduced; the resignation of the president was read and accepted. Just before 12 The officers for the ensuing year were ballotted. Mr. Ware, (who arrived just before the choice) was elected president; Mr. Harris vice-president; Abbot secretary, and Phillips treasurer.
       Immediately after this business was finished, we walk’d in procession to the chapel, preceded by the two orators. (Lowell and Freeman.) Freeman gave us an Oration containing miscellaneous observations, without any professed subject; and this like all his other performances was extremely well written, and equally well deliver’d. Lowell, gave us an encomium upon history, which contained a number of very good observations, but his delivery was not without a share of that affectation, which if I may so express myself, is natural to him. The students attended very generally except those of the Senior class; who kept off, from a spirit of envy, all except Dodge.
       We return’d to the butler’s room, and soon after proceeded to Mr. Warland’s, where we had an excellent dinner provided for us. Besides the members, of the present senior class, there were present Mr. Kendall, and Mr. B. Green, Mr. Ware; Mr. Andrews, Mr. Harris: Packard, Cranch, Freeman, and myself: after passing a couple of hours, in friendly mirth and festivity, at three o’clock, we adjourn’d again to Packard’s chamber, where we voted to admit Mr. Bancroft, a minister of Worcester; Mr. Packard of Marlborough, and Dr. Barker of Hingham, as members of the Society without the usual forms. On account of the Dudleian lecture we adjourn’d the meeting till five o’clock; when we again met, but there being no further business, the meeting was then dissolved.
       The lecture was preach’d by Doctor Howard. The subject was natural religion and his text was from  And we also are his offspring. The sermon was replete with sound sense, and a wholsome doctrine, as all the sermons that I ever heard from this gentleman, have been.
       In the evening I called at the president’s and at Mr. Wigglesworths’, and took their letters for Newbury-Port. Lodg’d at college, with Clarke.
      
      
       
        
   
   Acts 17:28, but left blank in MS. The lecture was given by Simeon Howard.


       
      
      

      6th.
      
      
       This morning after breakfasting with Mr. Andrews I walk’d leisurely to Boston. Just before I left Cambridge the parts for exhibition were distributed: Charles has a dialogue with Emerson: the circumstance gave me more pleasure than any allotment that I ever had, myself.
       As soon as I arrived in Boston, I immediately went to Court, and found them engaged upon the trial of one John Shehane for burglary. The attorney general began, in behalf of the commonwealth. He examined his witnesses and said but little, observing that he should wait to see what defence the counsel for the prisoner, had to make.
       Mr. Wetmore spoke first for the prisoner; at the first outset, he attempted to address the passions of the jury, Mr. Dawes who sat next to me observ’d that this was a bad omen. The pathetic he said should always be reserved for the latter part of the plea: a man should gradually grow warm (said he) as he advances in his subject; like a wheel, which acquires heat by rolling.
       The evidence which Mr. Wetmore produced, was very favorable to the prisoner. If true it proved an alibi; and it proved likewise that Shehane, had bought the articles, which he was charged with stealing: but they told so many different stories, and the attorney general produced such evidence, that they were perjured; that I think no stress could be laid upon it.
       Mr. Tudor spoke much at length in the afternoon; and very ably: Mr. Paine, closed for the Commonwealth, at about 7 in the evening. All the judges (there were four present) appeared to be of opinion that the prisoner was guilty. At half past 8, the jury was pack’d, and the court adjourn’d for an hour: but the jury had not then agreed upon a verdict; upon which the court adjourn’d till 9 o’clock to-morrow morning.
       I was so entirely engaged the whole day in hearing this trial, which was very interesting; that I had no time, to go any where else. Between 10 and 11 at night I carried my bundle to Mr. Colman’s, from whose house the stage setts off, and I took a bed there, in order to be ready to go very early in the morning.
      
      
       
        
   
   Robert Treat Paine, attorney general from 1777 to 1790 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 12:462–482).


       
       
        
   
   William Wetmore, a Boston attorney (same, 17:447–451).


       
       
        
   
   In this sense, sent out to deliberate upon a verdict.


       
      
      

      7th.
      
      
       At three in the morning I was roused, and got into the carriage in company with, a merchant of Portsmouth, and a Sea captain of Newbury-Port; lately arrived from South Carolina. Nothing very interesting occurred in the course of our Journey. We dined at Ipswich and reach’d Newbury-Port, between 2 and 3 in the afternoon. After taking possession of my room, at Mrs. Leath­ers’s; I went to Mr. Parsons’s office, where I found Thomson, and Townsend. I soon went to see my friend Little, whom I found at Dr. Swetts’, I pass’d an hour there, and then went, with Little, and deliver’d the chief of the letters with which I was charged. Little came home with me to my lodgings and pass’d part of the evening with me. As I was up so early in the morning, and was somewhat fatigued with my Journey, I retired early to bed.
      
      
       
        
   
   Dr. John Barnard Swett, a Newburyport physician (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 17:635–638).


       
      
      

      8th.
      
      
       I arose in the morning quite refresh’d, and immediately after breakfast went and took my station in the office. I began upon the first volume of Robertson’s history of Charles the V. which Mr. Parsons recommended as containing an account of the feudal institutions, from which were derived many of the laws which are now established in different parts of Europe.
       I have already read the book; but thought it would be best to peruse it again.
       I was no where this day, except at the office and my lodgings.
       Saturday evening: rather tedious.
      
      

      9th.
      
      
       I did not attend meeting this day for several reasons. At home the whole day; it was extremely long and tedious. I amused myself with reading in the first volume of Blair’s lectures: I have already perused the work; but I think it deserves a second reading.
       Retir’d early to bed, merely from ennui.
      
      

      10th.
      
      
       Attended at the office the whole day. Continued Robertson. Thomson engaged this morning to take the charge of one of the town schools, for a year. It will interfere very much with his attendance at the office. His father, who is very rigid in his religious opinions, and probably entertains an unfavourable idea of the profession of the law, is very averse to his son’s engaging in it; and takes every opportunity he can, to discourage his son from the study; and it is supposed he took this method among others to draw off his attention from this pursuit: but he will certainly fail in the attempt, and I doubt whether Thomson will keep the school, more than half the year through. In the afternoon we walk’d to Mr. Atkins’s, and found Mr. John Tracy with him: we pass’d part of the evening at Mr. Tracy’s house: I there met with a french gentleman with whom I conversed about half an hour. Return’d home between 8 and 9 in the evening.
      
      
       
        
   
   Dudley Atkins Jr., a Newburyport justice of the peace at this time (Essex Inst., Hist. Colls.Essex Institute Historical Collections., 85:160 [April 1949]; Fleet’s Pocket Almanack and Massachusetts RegisterA Pocket Almanack...Calculated Chiefly for the Use of the Commonwealth of Massachusetts...To Which is Annexed, The Massachusetts Register [title varies], Boston: T. and J. Fleet, 1779-1800; 22 vols., 1788).


       
      
      

      11th.
      
      
       Thomson began his attendance upon the school this morning, and attended at the office, all the leisure time he had: if he should make a practice of this it must necessarily be essentially injurious to his health. I Dined this day with Townsend and pass’d the evening at home in reading and writing.
      
      

      12th.
      
      
       Training day for the alarm list. From 16 to 60 years the inhabitants of this Common-wealth, are subjected to the duties of militia-men: As a student of Harvard University, I shall be exempted for three years: for all the sons of Harvard are considered as students at that seminary untill they commence masters of arts.
       This forenoon I finish’d the first volume of Robertson’s Charles V. and as I read now in connection with my studies, I shall not proceed with the other volumes. In the afternoon I took up Vattels’ law of nature and of nations.
      
      
       
        
   
   Emmerich de Vattel, Le droit des gens; ou, principes de la loi naturelle, appliqués à la conduite et aux affaires des nations et des souverains, Leyden, 1758, and subsequent English translations. Presumably in this and other cases, JQA was using Parsons’ law books. The copy known to have been owned by an Adams at this time was a French edition, Amsterdam, 1775, given to JA by C. W. F. Dumas in 1781.


       
      
      

      13th.
      
      
       Dined with Dr. Kilham at Mr. Carter’s. This is a very friendly, obliging old gentleman, about 73 years of age, as I collected from his conversation: he is very sociable, and is a great genealogist. He gave me a much more circumstantial account of my ancestry, for four or five generations back, than I had ever known before, and I am told he can give the same kind of information to almost any body else. He has two sons with him, both I believe between 25 and 30 years old and one daughter: one of his daughters was married in the beginning of the summer, to Mr. W. Smith of Boston: and his eldest son, proposes to be married in the spring to Miss Eppes Cutts, who has made her appearance heretofore in this journal. Her sister, Miss Nancy Cutts is now upon a visit at Mr. Carter’s, and dined with us. I think she is handsomer, and that her manners are easier than those of her Sister. How the comparison might be, in mental qualifications I am not able to decide. I was alone this afternoon in the office, as Townsend and Thomson, were both gone to see the manoeuvres of the four companies of militia of the train band, who were this day forming themselves for soldiers.
       In the evening I pass’d an hour at Mr. Tufts’s. Mrs. Tufts is very unwell.
      
      
       
        
   
   Dr. Daniel Kilham, Newburyport apothecary and fellow boarder with JQA at Mrs. Martha Leathers’ and a representative in the General Court (Russell Leigh Jackson, “Physicians of Essex County,” Essex Inst., Hist. Colls.Essex Institute Historical Collections., 84:83 [Jan. 1948]).


       
       
        
   
   Nathaniel Carter Sr., a wealthy Newburyport merchant (Cecil Hampden Cutts Howard, “Thomas and Esther (Marlowe) Carter and Their Descendants,” same, 65:502–503 [Oct. 1929]).


       
       
        
   
   Boston merchant William smith, JQA’s cousin, married Hannah Carter (same).


       
      
      

      14th.
      
      
       The weather for this week past has been from day to day alternately very warm and very cold. These sudden transitions, which in this Country are very common, are almost too powerful for our constitutions: to foreigners they are almost intolerable, and I believe even the inhabitants, who from their birth have been used to them, suffer more from them than they are aware. This forenoon I received a letter from my friend Forbes, enclosing one for Miss Jones, and in the evening I called and delivered that which was consigned to my care. Mr. Parsons arrived just before dark from Boston, and was the bearer of a short letter from Cranch. The supreme court have adjourn’d from Boston till some time in December. Shehane the fellow whose trial I attended, was found guilty, and is now under sentence of Death. But all the prisoners who were convicted of treason have received a full and free pardon: is it much to the credit of our gov­ernment that a man who has stole 30£ worth of plate should die for the offence, while others commit treason and murder with impunity?
       I pass’d the evening and supp’d with Townsend. We amused ourselves by playing back-gammon. At about 10 I retired home.
      
      
       
        
   
   Not found.


       
       
        
   
   Not found.


       
       
        
   
   Here JQA is referring to the treatment given to the Shays rebels.


       
      
      

      15th.
      
      
       Dined with Townsend and Thomson at Mr. Parsons’s. I finished this day the first volume of Vattel. The first book treats of the duties of a nation with respect to itself: the second of its obligations towards others. His sentiments and principles appear to be dictated by good sense and real virtue. They appear all to derive from that law of nature, which every person of common sense and common honesty must wish to prevail, Do as you would be done by.
       Mr. Parsons endeavoured to perswade Thomson to give up his school; he told him it would infallibly either murder his health or his studies: he himself had tried it for two years and it had almost ruin’d him.
       My trunks at length arrived from Boston, and I shall at least have more convenience than I have as yet had here. Little pass’d the evening with me at my lodgings; and his company is always agreeable.
       I received a letter from Braintree.
       The french fleet have received orders to sail immediately for Brest, and it is added they are enjoined to avoid all english fleets’. It is conjectur’d that the affairs in Holland are now arrived at a crisis, and it is not improbable that England and France will support the opposite parties.
      
      
       
        
   
   Not found.


       
       
        
   
   A reference to the ongoing struggle between the Dutch Patriots and the Prince of Orange (the Stadholder) in the Netherlands. The Patriot Revolt had achieved an alliance with France in 1785 and had deprived the Stadholder, the country’s hereditary ruler, of certain powers. The English, who sided with the Stadholder, and the French managed to avoid open conflict. Through the military intervention of the Stadholder’s brother-in-law, Frederick William II of Prussia, culminating with the surrender of Utrecht on 16 Sept., Great Britain and the Orangists regained predominance in Holland. The French fleet sailed from, not for, Brest (Simon Schama, Patriots and Liberators: Revolution in the Netherlands, 1780–1813, N.Y., 1977, p. 100–132).


       
      
       

      16th.
      
      
       I took a walk this morning as far as Dr. Tucker’s meeting house; but it was to little purpose, unless the exercice of the walk was sufficiently beneficial to me to compensate my trouble: for Mr. Kimball happened to preach; and delivered the same sermon, which I heard him read at Haverhill four weeks ago. As I did not incline to hear the afternoon sermon twice, I attended at Mr. Carey’s: this gentleman is a good preacher; but appears extremely indolent: his manner is also far from being graceful. After meeting I went with Dr. Kilham to his shop; and he lent me a number of Pieces of good music. He has a very pretty taste in this art, though he does not perform upon any instrument. Just before dark I took a walk with Townsend, and called in at Mr. Atkins’s. He himself was not at home: his mother and Sister were. Mrs. Atkins is a very sensible, agreeable old lady, whose conversation unites the vivacity of youth, with the sound judgment of experienced age. Her daughter appears to be about 20. She may be more, or less, for near that period of life the countenance retains nearly the same appearance longer perhaps, than at any other age: she has fine eyes, and a very pleasing symmetry of features; but not an handsome set of teeth. We past about an hour there; Townsend stopp’d at my lodgings and tarried the remainder of the evening here.
       I received a couple of letters from Cambridge: one from Packard, and the other from Clarke, who is now a senior.
       Retired late.
      
      
       
        
   
   Rev. John Tucker, minister of the First Congregational Church of Newbury (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 11:78–89).


       
       
        
   
   Rev. Thomas Cary, minister of the First Congregational Church of Newburyport (same, 15:29–33).


       
       
        
   
   Neither letter found.


       
      
      

      17th.
      
      
       Three of us in the office were employ’d the whole day, in taking copies of the writs which are to be entered at the next Court; which will sit in this town next week. General Freeman pass’d through Town this day, and came to visit Mr. Parsons. In the afternoon I took a walk with Little. At home all the evening. Weather very cold.
      
       

      18th.
      
      
       We had some more writing to do this forenoon. Mr. Parsons, went to Exeter, where the supreme court for the State of NewHampshire are now sitting. At 12 o’clock, I attended Townsend before Mr. Justice Tracy. One M’Intier had prosecuted a Sarah Bayley for defamation in saying that he was a thief. The parties could not agree: they had not their evidence ready, and the court was adjourned till three o’clock. Townsend and I dined with his worship: Mrs. Tracy is an agreeable woman: still handsome; but with her share of Vanity: at three o’clock the Court was again opened: the parties had agreed to compromise the matter, and Bayley is to pay the costs: neither of them I believe could be easily defamed, but had the case been tried I suspect the plaintiff would have recovered damages. After this weighty affair was brought to a conclusion, I took a walk with the Squire and Townsend, about 3 miles out of Town to one Sohier’s; where we eat a couple of fine musk-melons; it was dark before we got back to Mr. Tracy’s. We stopp’d there, and play’d backgammon, about two hours; after which Townsend and I returned to our homes.
      
      

      19th.
      
      
       The equinoctial storm, which has been gathering in the heavens for a week past, has now appeared, with all its violence and rage. Stedman arrived in town last evening, and has attended in the office this day. He brought me no letters from Cambridge, but left all friends well: we had a violent debate in the office, between Stedman and Townsend upon a point of law. The contest began by a difference of opinion between Townsend and me. Stedman was on my side of the question, and the dispute soon center’d in them; books were produced and authorities brought which both parties declared to be plump in their favour respectively.
       Townsend at last finding three against him, (for Thomson had sided likewise) got out of patience, and hinted to us, that we could not understand the meaning of the terms, as we had been so short a time in the office: so we left him to battle it with Stedman. An appeal was agreed upon to Mr. Parsons: Townsend however after shifting his ground several times, at length discovered that there was nothing in the case but a misunderstand­ing of words; and appears at present to give up the point. But he is fond of these debates, and fonder of his own opinion. Thomson did not appear in the afternoon: this however was quite peaceable: The weather was such as rendered a fire in the office, very comfortable. I was at home all the evening, reading Rousseau’s confessions. This is the most extraordinary book I ever read in my life.
      
      
       
        
   
   Without qualification or uncertainty (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
       
        
   
   The Geneva, 1782, edition in two volumes is at MQA.


       
      
      

      20th.
      
      
       I expected this morning when I waked up, to hear the winds whistle and the tempests roar: but all was still and calm: the storm was violent but short. We were pretty still this day at the office; but four at a time, is certainly too many. Some one or other of us, is talking almost all the time, and consequently, reading does not proceed rapidly.
       Little came and pass’d half an hour with me in the evening: but was engaged for the remainder of it.
       I copied some extracts, and wrote a letter.
      
      
       
        
   
   Not found.


       
      
      

      21st.
      
      
       Quite still in the office this day. I read a good deal.
       This afternoon Amory arrived; and thus we are all five here.
       I called at Mr. Carter’s and desired him to take charge of a letter to W. Cranch.
       I pass’d an hour or two with Mr. Tufts.
       A very beautiful evening.
      
      
       
        
   
   William Amory, who briefly practiced law in Boston and Salem after leaving Parsons’ office the following spring (Fleet’s Pocket Almanack and Massachusetts RegisterA Pocket Almanack...Calculated Chiefly for the Use of the Commonwealth of Massachusetts...To Which is Annexed, The Massachusetts Register [title varies], Boston: T. and J. Fleet, 1779-1800; 22 vols., 1789, 1791).


       
       
        
   
   Not found.


       
      
      

      22d.
      
      
       This forenoon I finish’d Vattel. The third book treats of War, and the fourth of Peace; much in the same manner as he treats the other parts of his subject. “Honesty is the best policy,” says nature; and so says Vattel.
       
       Mr. Parsons returned from Exeter before dinner. I intended to have gone to Haverhill this afternoon, to spend the Sunday there: but the weather was such as threatened a storm; and I gave up my plan. I went up with Townsend, Stedman, Amory and Stacey to Sohier’s tavern about three miles out of town, where we had some fine melons. We return’d in the dark: I pass’d the evening, and supp’d with Townsend.
      
      
       
        
   
   George Stacey was apparently also studying law in Newburyport, perhaps with Theophilus Bradbury. Stacey practiced briefly in Biddeford, Maine (MH-Ar; George Folsom, History of Saco and Biddeford, . . . Maine..., Saco, 1830, p. 302).


       
      
      

      23d.
      
      
       Attended upon Mr. Carey the whole day. His manner is not very agreeable; but his stile is much better than common.
       Townsend called here in the evening.
       Amory set off this morning for Boston. They say it is impossible for him to stay three days at a time in one place. He has been absent 6 or 8 months, and promised Mr. Parsons some time ago that he would come, and be very steady all through the winter. He arrived here on friday, has not yet been ten minutes together at the office, and now is gone again. He is gone however upon business, and intends to return to-morrow.
      
      

      24th.
      
      
       Townsend went to Topsfield to hear a cause tried before a justice. Stedman has been hunting all over the neighbourhood for his horse, who disappeared on Saturday. Thomson has an whole week respite from his school; but did not come to the office in the afternoon: I was there alone: Amory return’d from Boston between 4 and 5, and at about 6 set off for Exeter. Tomorrow he goes to Portsmouth and Wednesday morning he intends to be here again.
       Amidst the noise of the Office, which was greater than usual because this is the last day, before the sitting of the court of common-pleas in this town, I made out however to read about 80 pages of Blackstone’s Introduction, and making a few extracts. I copied others in the evening till quite late; and at this moment my fingers are so fatigued with writing, that I positively, must throw by, my pen.
      
      
      
       
        
   
   William Blackstone, Commentaries on the Laws of England . .., 4 vols., Oxford, 1765–1769, and subsequent editions. JQA’s extracts have not been found.


       
      
      

      25th
      
      
       I have given up all pretences to study any more this week. The Court of Common-pleas sits here; and I shall attend that. It was near one o’clock this day before they met and then they immediately adjourn’d till the afternoon. I was there after dinner. Nothing was done but calling over the actions. Judge Greenleaf gave a very short charge to the grand Jury, in which he observed to them, that frequently persons were charged, by malicious enemies, of crimes whereof they were entirely innocent; and he recommended to them to be upon their guard, so as not to be deceived by false accusations, of that nature. The court adjourned by five o’clock. I went and took a walk with Mr. Symmes and Townsend. Symmes was sworn in at the Court of common-pleas, this time last year: but has not I believe an immediate prospect of making his fortune in the profession. I was with Townsend at his lodgings till between 7 and 8 o’clock.
       Mr. Bradbury this afternoon told me a piece of news which shock’d me exceedingly. That Sam. Walker was rusticated; and for a crime, which is the more infamous, because it can be attributed neither to youthful levity, nor to the extravagance of ebriety.
      
      
       
        
   
   Benjamin Greenleaf, chief justice of the Essex co. court of common pleas and father-in-law of Theophilus Parsons (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 13:86–90).


       
       
        
   
   Theophilus Bradbury, a Newbury-port lawyer, in whose office Theophilus Parsons had studied law (same, 14:143–146).


       
       
        
   
   Several days earlier Walker had been found guilty of stealing money and a shirt from another student’s room. He served out his year of rustication and in Sept. 1788, after a humble confession, was restored. He eventually graduated in the class of 1790 (MH-Ar: Faculty Records, 5:270–271, 319–321).


       
      
      

      26th.
      
      
       Attended court the whole day. Little was done in the forenoon except calling over the cases. But in the afternoon, a cause was tried by Jury, between one Smith and James Brown. Smith had attached certain lands as the estate of Brown’s father, to satisfy a debt due to him: Brown claim’d those lands, as his property, and produced in court two deeds, by which his father had made over the lands to him. The question to be tried by the Jury was, whether those deeds were valid, or whether they were given merely to evade the payment of the father’s debts and in order to secure himself a maintenance during the remainder of his life. Mr. Parsons for the plaintiff proved, that for the real estate of the father, which at that time was assessed at £450. James had only allowed him about 230, and that the chief of this was by paying debts for which he had been previously bound with his father. Mr. Sullivan for the defendant, endeavoured to show that such deductions were to be made from this estate as would reduce it to about 280£, and that some other charges ought to be added, to what James had allowed his father, which would make his contract quite equitable. The pleadings were very interesting, and it was after 7, in the evening, before the case was given to the Jury.
       The Court then adjourned till the morning, at 9 o’clock.
      
      
       
        
   
   James Sullivan, former superior court judge, legislator, newspaper polemicist, and later governor of Massachusetts (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 15:299–322).


       
      
      

      27th.
      
      
       The jury upon the case of Smith and Brown, gave their Verdict in favour of the Plaintiff, and declared the deeds fraudulent. The next Jury case which came on, was between William Bartlett and Daniel Dodge both of this Town. Dodge who is a Mason, engaged to build and plaister a brick house for Bartlett at a certain price, in the year 1778. In the course of his doing the work, the paper currency, depreciated considerably, and the question now is, whether Dodge is to be held to the original sum, or whether, the monies he received at different times is to be reduced by the scale of depreciation at those times. Parsons was for the plaintiff, Bradbury for the defendant. Parsons in the midst of his plea, broke off and proposed to leave the matter to a reference. The parties agreed, and the Jury, after being employ’d four or five hours upon this cause, were entitled only to half-fees. However they were probably gainers by the circumstance, for the case was so difficult and intricate, that they would have found it very difficult to agree upon a verdict.
       After this was over two negroes, and two white men were arraigned for different thefts; all of them pleaded guilty; and were sentenced to whipping, hard labour &c. At about dusk the court adjourned to 9 in the morning. I dined at Mr. Tufts’s. Thomson, Little, and Putnam passed the evening with me. Putnam came to apply again for admission into Mr. Parsons’s office. There was a bar meeting this evening, and the matter was to be laid before them, I saw Mr. Thaxter after the meeting was over, but he would not tell me what their determination was.
      
      
       
        
   
   That is, to submit their dispute to an arbitrator or referee, a practice often followed in cases involving difficult factual issues or large quantities of evidence (JA, Legal PapersLegal Papers of John Adams, ed. L. Kinvin Wroth and Hiller B. Zobel, Cambridge, 1965; 3 vols., 1:xliii).


       
      
      

      28th.
      
      
       I learnt this day that the bar determined last evening to abide by the rule, which they had adopted some years ago, which was that there should not be more than three students in an office at once. Putnam therefore cannot be received by Mr. Parsons. I understand he has this day applied to Mr. Bradbury, who will receive him immediately. Court sat all day, but finally adjourn’d this afternoon, till next April, when they will sit at Ipswich. There was one trial by Jury this forenoon. It was between Parson Murray of this town, and the inhabitants of Salisbury: One of the people of Salisbury attended always at Mr. Murray’s meeting; but was assessed in his own town: the question was whether his tax should be paid to Mr. Murray, or whether it should go to the support of the minister of Salisbury. The jury brought in a verdict, in favour of Mr. Murray; a similar case has two or three times been determined in the same manner; I think very improperly; and so thinks Mr. Parsons.
       In the afternoon, a man was convicted of stealing a couple of sheep; for which he was fined 30 shillings. Parsons, said in England he would have been hung, but I a little doubt. I dined at Mr. Carter’s. Mr. and Mrs. Smith from Boston were there. Mr. Smith brought me a letter from W. Cranch, which gives me an account of the rustication of Walker. The circumstances are much to his disgrace. I had likewise a letter from my father, and one from my mother, of the 18th. and 20th. of July. Some letters are yet remaining. Little was with me about half an hour this evening.
      
      
       
        
   
   John Murray, minister of the First Presbyterian Church, Newburyport (Weis, Colonial Clergy of N.E.Frederick Lewis Weis, comp., The Colonial Clergy and the Colonial Churches of New England, Lancaster, Mass., 1936.).


       
       
        
   
   Not found.


       
       
        
   
   AA to JQA, 18 July; JA to JQA, 20 July (Adams Papers).


       
      
       

      29th.
      
      
       I attended at the office the whole day, and resumed Blackstone, whom for three or four days, I had laid aside. I did not however read a great deal. In the evening I took something of a long walk with Townsend; and as I return’d stopp’d to sup; upon the birds, which Amory and Stacey, had been hunting for in the course of the day. There were three other gentlemen there, Mr. Coffin, Mr. Winslow, and a Captain Cochran. We got to singing after supper, and the bottle went round with an unusual rapidity, untill, a round dozen had disappeared. I then thought it was high time to retreat, and with some difficulty slip’d away from those of the company, who appeared to be the most inspired, and took a walk with Townsend; it was after one in the morning when we got to my lodgings: after setting there about an hour and smoking a pipe or two we both went to bed.
      
      

      30th.
      
      
       Although I had not last night, been guilty of an excess so far as to be intoxicated, yet I had not sufficiently consulted what my feelings would be this day, to be entirely prudent. I therefore arose this morning, with a very disagreeable head-ache, which continued the whole day. I could neither attend meeting nor read, nor write; and pass’d the day with much tediousness. In the evening however I took a walk with Townsend; and after returning, pass’d an hour at Mr. Tufts’s.
      
     